ON APPLICATION FOR REHEARING.
MOUTON, J.
In his motion for a rehearing defendant complains of most of the controverted issues in this case which were disposed of by us adversely to his contentions. His main contention is directed against that part of our opinion where we held that as defendant had not objected to the introduction of parol evidence by plaintiff to show that he had been placed in possession of the land, he had the legal right to establish the value of the improvements he had made thereon, and to recover therefor.
In support of his contention that he had made proper objection at the very threshold of the trial to exclude such parol evidence, counsel for defendant quote their objection thereto which is as follows:
“Counsel for the defendant objects further to any parol evidence relative to any alleged agreement in connection with the sale of real estate for the purpose of establishing an alternative demand as herein sued for.”
*421This objection was overruled by the court. Immediately thereafter appears the following in the record:
“It is agreed by both counsel for plaintiff and defendant that this objection shall apply to any verbal agreement whereby this plaintiff seeks to establish a contract to sell, barter or exchange any real estate without the necessity of any further objections.”
It will be noted that in the objection which precedes the agreement of counsel as to the proper application of the objection, the language following is used: “to any parol evidence relative to any alleged agreement in connection with the sale of real estate for the purpose of establishing an alternative demand.” It is obvious that this objection to any .parol evidence relative to an agreement for the sale of the real estate, could have no possible reference to the value of the improvements which were placed on the land long after plaintiff had taken possession and in anticipation of a prospective purchase as part of the outfit he had transferred. In the concluding part of the objection of counsel for defendant above reproduced, we find the following:
“For the purpose of establishing an alternative demand as herein sued for.”
Counsel very skilfully refers in his brief to the words: “An alternative demand as herein sued for.” Evidently he refers with emphasis thereto because in the alternative prayer of plaintiff’s petition, judgment is asked not only for $350.00, the balance which was due on the unpaid price of the outfit, but also for the $169.00, the alleged value of the improvements. The objection however, had no reference to the amount asked for these improvements, as it was clearly leveled at “any parol evidence relative to any alleged agreement in connection with the sale of any real estate.” It is not possible if we are to be governed by any rule of sound reason to say that the objection so entered could have any possible reference to the proof for the value of the improvements which were not thought of or did not in any way enter the minds of the parties when the contract was made between them.
The agreement of counsel as to the application of the objection, above reproduced, also shows quite clearly what was the purpose that prompted the objection. We say this, because the following is in the agreement:
“This Objection shall apply to any verbal agreement whereby this plaintiff seeks to establish a contract to sell, barter or exchange any real estate, without the necessity of any further objections.”
There, the words: “To establish a contract to sell, barter or exchange any real estate” were unquestionably intended to refer to the alleged barter, sale or exchange of the 19 acres of land in part payment for 'the outfit, and cannot be made to apply with any show of reason or logic to the possession of the land fqr the purpose of establishing the value of the improvements, which was certainly not contemplated when the contract was made in reference to this sale, barter or exchange. It is also proper to note in connection therewith, that it is stated in that agreement of counsel that the objection should be given its intended application “without the necessity of any further objections.” After this objection was so entered in the record, plaintiff freely and *422without the slightest intimation of any obligation on the part of counsel for defendant, proceeded to prove his possession of the land. After he had fully established that possession, he thereafter offered to show the amount he had expended for the improvements, it was then chat defendant took occasion to. urge his objection which he is now strenuously pressing before this court. In the agreement hereinabove copied it will be observed that it was stated that the objection would apply thereafter “without the necessity of any further objection.” If the original objection had been intended to apply to the possession of the land,' or to the value of the improvements, no objection whatever would have been subsequently needed for the exclusion of the evidence offered to prove the value of these improvements. Taking the issue from any angle it is impossible to hold otherwise than was held by us in our original opinion, that defendant did not object to the proof of possession, and that plaintiff was entitled to recover the value of improvements, otherwise defendant would be permitted to enrich himself at the former’s expense.
We have again gone over this point at length being prompted by the desire of not denying defendant any of his rights if he had really made the proper objection for the exclusion of the evidence of possession, but find no reason to disturb our original conclusions on this question, nor on the other contentions which were submitted in the application for the rehearing and in the brief accompanying it.
The rehearing is therefore refused.